Citation Nr: 0722836	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cardiac arrhythmia.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as secondary to service-connected PTSD and 
stomach disorders. 

4.  Entitlement to service connection for osteoarthritis of 
the right hip, status post total arthroplasty, claimed as due 
to cold injury.  


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1952.  
His awards and decorations include the Korean Service Medal 
with 3 devices, and the Purple Heart.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In his August 2004 notice of disagreement the veteran timely 
requested Decision Review Officer (DRO) review of his claims 
being appealed, prior to Board adjudication.  38 CFR § 
3.2600.  DRO review was afforded the veteran, as documented 
in a January 2005 statement of the case (SOC). 

In January 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  A transcript of that hearing is contained within the 
claims folders.  

The Board notes that the RO, in a September 2002 decision, 
awarded a total disability rating based on unemployability 
(TDIU) due to service-connected disabilities, and also 
awarded dependent's educational assistance (DEA).  The 
veteran sought correction of the dates of status of 
dependents, by an October 2002 submission, based upon 
submitted documents concerning his divorce and remarriage, 
both in July 1997.  The RO issued a notice of award amounts 
letter in November 2002.  The veteran submitted a notice of 
disagreement in December 2002, with regard to his being paid 
as a veteran without dependents for the period from July 1, 
1997, to February 1, 2001.  The RO issued an SOC in September 
2003, addressing the interrelated issues of effective dates 
for removal of his previous spouse and addition of his 
current spouse as dependents, and the proper creation of 

an overpayment.  However, there is no indication that the 
veteran submitted a substantive appeal to perfect an appeal 
of the determinations of effective dates for removal and 
addition of spousal dependents, and the proper creation of an 
overpayment.  Because no timely substantive appeal was filed 
in response to that SOC, those issues are not currently 
before the Board for appellate consideration.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.


FINDINGS OF FACT

1.  The veteran does not currently have a disorder of cardiac 
arrhythmia, but rather has a benign sinus arrhythmia not 
associated with cardiac pathology.  

2.  Hypertension did not develop in service, was not present 
within the first post-service year, and is otherwise not 
causally related to service.  

3.  The veteran's service-connected PTSD did not cause or 
aggravate his hypertension.  

4.  Diabetes mellitus, Type II, did not develop in service, 
was not present within the first post-service year, and is 
otherwise not causally related to service.  

5.  The veteran's service-connected PTSD and stomach 
disorders did not cause or aggravate his diabetes mellitus, 
Type II.  

6.  Osteoarthritis of the right hip, status post total 
arthroplasty, did not develop in service, was not present 
within the first post-service year, and is otherwise not 
causally related to service.

7.  The veteran does not have osteoarthritis of the right 
hip, status post total arthroplasty, due to cold injury in 
service.  



CONCLUSIONS OF LAW

1.  The veteran does not have cardiac arrhythmia as a 
disorder incurred in or aggravated by service, and a disorder 
of cardiac arrhythmia may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  Osteoarthritis of the right hip, status post total 
arthroplasty, was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is 
not due to a cold injury in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the appealed 
claims was provided by an October 2003 letter, prior to the 
appealed March and April of 2004 rating actions which are the 
two rating actions in the current appeal.  Even if VCAA 
notice is not complete until after the initial decision, such 
a timing error can be cured by subsequent readjudication of 
the claim, as in an SOC or a supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In an October 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
letters informed of the bases of review for the appellant's 
claims for service connection for a cardiac arrhythmia; for 
hypertension and diabetes mellitus including as secondary to 
service-connected PTSD; for diabetes mellitus also as 
secondary to service-connected stomach disorders; and for 
osteoarthritis of the right hip, status post total 
arthroplasty.  Also by that letter, the veteran was 
implicitly requested to submit evidence he might have in 
furtherance of his claims, as he was told of the length of 
time allowed to submit evidence requested - as described 
within the letter - for that evidence to be considered for 
the current claim, and he was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the letters sent to the veteran requested that he 
advise of any VA and/or private medical sources of evidence 
pertinent to his claims, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claims.  VA and service records were obtained.  
Records were also requested and obtained from indicated 
private sources.  

The appellant was afforded a VA examination in November 2003 
addressing all the claimed disabilities on appeal.  As 
discussed below, this was conducted by a nurse practitioner, 
and appears to have followed protocols for cold injury 
examination for the veteran's claim for service connection to 
osteoarthritis of the right hip, status post total 
arthroplasty, as due to cold injury.  The examination and its 
report are satisfactory for adjudication of all the claims on 
appeal.  The veteran's arguments of inadequacy of the 
credentials of the examiner and of the absence of cold injury 
protocols are unfounded.  While the issues pertaining to the 
veteran's claimed disorder of cardiac arrhythmia may have 
required some specialized medical examination to address 
whether there is a current disorder, the evidentiary record 
provided such specialized evaluation in recent treatment 
evaluations within the record, conducted in 1998 and 2000, 
also as discussed below.  The November 2003 VA examiner 
reviewed and considered prior cardiac findings in her medical 
examination report.  

The veteran was afforded appropriate opportunity to address 
the claims, and did so by written submissions as well as by 
testimony before the undersigned Veterans Law Judge in 
January 2007.  There is no indication that the veteran 
expressed a further desire to address his claims that has not 
been fulfilled.  The appellant has presented and 
appropriately authorized no avenues of evidentiary 
development which the RO has not pursued by query.  Hence, 
the case presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

By a January 2005 SOC and a December 2005 SSOC, the veteran 
was informed of evidence obtained in furtherance of his 
claims and evidence that may yet further his claims.  These 
"post-decisional" documents issued subsequent to the 
recently issued VCAA notice letters meet the requirements for 
adequate VCAA notice.  Mayfield v. Nicholson, supra.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws for Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).


To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain diseases, such as hypertension, diabetes mellitus, 
and arthritis, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


III.  Claims for Service Connection

The veteran contends that he is entitled to service 
connection for cardiac arrhythmia, based upon the condition's 
having been medically found shortly after service.  The claim 
is here considered based on direct service connection and on 
a first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  He contends that he is entitled to 
service connection for hypertension and diabetes mellitus, 
Type II, including as secondary to service-connected PTSD, 
and contends that service connection for the diabetes 
mellitus may be warranted as due to service-connected stomach 
disorders.  The Board considers these claims on a direct 
basis, on a first-year-post-service presumptive basis, and as 
disabilities secondary to service-connected PTSD; and as to 
diabetes mellitus, service-connected stomach disorders.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  The veteran 
contends that his osteoarthritis of the right hip, status 
post total arthroplasty, developed due to cold exposure in 
service.  The Board considers that claim on a direct basis 
including as due to cold injury in service, and on a first-
year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

The veteran was afforded a VA examination in November 2003 to 
address his disorders claimed for service connection.  As 
discussed herein, the Board finds this examination to be 
satisfactory for adjudication purposes, notwithstanding the 
veteran's complaints with regard to the examiner's 
credentials.  The Board does not find that the examiner's 
status as a nurse practitioner invalidates her examination, 
her review of the evidence, or her medical opinions for 
purposes of this decision.  

The veteran also contended that a separate cold injury 
protocol examination was required to address his claimed 
osteoarthritis of the right hip, status post total 
arthroplasty, as due to cold injury residuals.  However, the 
November 2003 VA examination report is styled as a cold 
injury examination, and the examiner was careful to address 
whether signs of cold injury in service were present in 
service or currently.  Hence, the Board finds no basis for 
concluding that protocols for a cold injury examination were 
not followed.  See Under Secretary for Health's Information 
Letter/Cold Injury Examination Protocol, IL 10-98-008 (April 
20, 1998).  

The service medical records (SMRs), including the veteran's 
service separation examination in July 1952, are negative for 
any disorders of the cardiovascular system, for diabetes 
mellitus, and for arthritis or other disability of the right 
hip.  While a cardiac arrhythmia was detected upon VA 
examination in June 1953, this was not found to constitute a 
cardiac disability.  Hypertension, diabetes mellitus, and 
arthritis of the right hip were also not medically found 
within the veterans first post-service year.  While the 
veteran contends that he suffered cold injury while stationed 
at the Chosin Reservoir during the Korean Conflict, the SMRs 
do not reflect complaints or findings consistent with cold 
injury, and further do not reflect any diagnoses of disorders 
characteristic of cold injury.

An arrhythmia disorder has not been identified from service 
to the present.  As the November 2003 VA examiner noted, the 
veteran was afforded a stress test and further cardiac 
evaluation in 1998 with normal findings, with a benign 
irregular heart beat noted.  The claims folder also contains 
recent private medical records also evaluating the veteran 
for irregular heart beats.  

In April 2000 the veteran underwent a private evaluation for 
detected occasional premature ventricular contractions (PVCs) 
within an otherwise normal sinus rhythm.  This occurred in 
the course of preparing the veteran for unrelated surgery.  
The veteran's history was noted of arrhythmia first detected 
in the early 1950s, which never required treatment.  The 
April 2000 treating physicians conducted studies including an 
echocardiogram.  This revealed mild concentric left 
ventricular hypertension with mild left ventricular dilation 
with satisfactory systolic function (left ventricular 
ejection fraction of 63%), borderline left atrial dilatation, 
absence of pulmonary hypertension with trace tricuspid and 
pulmonic regurgitation, and 1+ mitral regurgitation.  No 
underlying ischemic disease was identified with the veteran's 
PVCs.  

In April 2003 the veteran was again privately evaluated for 
irregular heart beats, this time following his right hip 
total arthroplasty.  He then reported that he had a long 
history, spanning 50 years, of irregular heart beats, and 
also reported having heart irregularity when he had 
surgeries.  Upon evaluation including electrocardiogram, the 
examining physician assessed an asymptomatic ventricular 
ectopy.  She also assessed marked sinus bradycardia on 
admission, secondary to a combination of prescribed Verapamil 
and Toprol.  Thus, this evaluation found no chronic heart 
disability associated with the long-standing arrhythmia, 
characterized as ventricular ectopy.    

The November 2003 VA examiner concluded that the past 
arrhythmia described by the veteran was more probably than 
not the same one detected upon the current examination.  The 
examiner also noted the absence of restriction in activity 
either in service or for years thereafter as an active 
firefighter.  The examiner assessed that the condition was a 
sinus arrhythmia not associated with cardiac pathology.  

An October 2003 VA mental health treatment record noted the 
veteran's professional history of working as a firefighter 
after his military service, until his retirement in 1980.  A 
consistent history of that employment activity is documented 
in the record, including upon the veteran's application for 
TDIU filed in August 2002.

Regarding the veteran's claims for service connection for 
hypertension and diabetes mellitus as secondary to service-
connected PTSD, the Board notes that he was likely exposed to 
mentally stressful situations following his period of 
service, in work as a fireman.  Thus, even if it could be 
ascertained that stress or other mental factors contributed 
to the veteran's development of hypertension and diabetes 
mellitus, there is no apparent way of discerning whether 
mental difficulties associated with PTSD contributed to these 
physical disorders, or whether other mental processes 
contributed.  

In May 2002, records were obtained of treatment by a clinical 
social worker, for the veteran's PTSD.  The social worker 
noted that he veteran denied current symptoms related to 
combat, but the social worker also noted that the veteran had 
symptoms including chronic attacks of diarrhea, increased 
blood pressure, and elevated blood sugar readings, and 
suggested that these might by symptomatic of the veteran's 
somatization of stress.  The social worker diagnosed both 
PTSD and generalized anxiety.  The social worker did not 
provide an opinion specifically causally linking current 
hypertension or diabetes mellitus to his PTSD, and did not 
contrastingly address etiology as related to other possible 
factors, including anxiety disorder due to other causes, or 
due to physiological causes and/or genetic predisposing 
factors.  Absent an affirmative causal medical opinion, this 
record amounts to little more than a suggestion of 
possibility of a causal relationship.  Such a medical record 
is insufficiently definite to lend significant support to the 
veteran's claims.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim which does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection).  

Also in the October 2003 VA mental health treatment record, 
the veteran reported heavy drinking of alcohol for a period 
of 20 years following his return from service, and he 
attributed this drinking to his need to avoid thinking about 
his war-time experiences.  The veteran reported having 
reduced his drinking in the 1970s, and currently drinking 
socially two to three times per week.  However, secondary 
service connection as due to alcohol abuse is prohibited.  38 
U.S.C.A. § 1131; Allen v. Principi, 237 F.3d 1368, 1381 (Fed. 
Cir. 2001).

The November 2003 VA examiner, in addressing these claims for 
hypertension and diabetes mellitus as secondary to service-
connected PTSD (in contrast to the clinical social worker 
whose records were submitted in May 2002) concluded that 
there was no link between PTSD and either of those claimed 
disorders.  She also concluded that there was no link between 
a service-connected stomach disorder and the claimed diabetes 
mellitus.  She concluded, rather, that the hypertension was 
more likely than not related to the veteran's heavy smoking, 
alcohol abuse, and obesity.  She concluded that the veteran's 
diabetes mellitus was unrelated to either his PTSD or his 
service-connected stomach disorders.  These far more definite 
medical opinions by the November 2003 VA examiner thus carry 
significant weight, and far outweigh the records of the 
clinical social worker received in May 2002 which only 
suggested the possibility of a causal link between PTSD and 
the claimed hypertension and diabetes mellitus.  

A February 2004 VA mental health treatment record informs of 
the veteran's seeking from the treating social worker an 
opinion causally associating his hypertension and diabetes 
with his service-connected PTSD.  However, the social worker 
noted in the treatment record that it could not be 
ascertained whether the veteran's hypertension or diabetes 
was related to his PTSD.  

The November 2003 VA examiner also addressed the veteran's 
osteoarthritis of the right hip, status post total 
arthroplasty, noting that he denied any history of cold 
injury including frozen feet, ears, nose, or hands, or 
gangrene.  Rather, the veteran reported gradual onset of 
groin pain while playing golf in 1996, with total hip 
replacement in April 2003.  The examiner found no evidence of 
cold injury residuals of exposed body parts, and accordingly 
concluded that the osteoarthritis of the right hip, status 
post total arthroplasty, was age related, and not associated 
with cold exposure in service in Korea.   

The Board has duly considered the veteran's submitted medical 
literature addressing cold injury and its effects, and 
addressing effects of stress and PTSD on body systems and 
physical disorders.  However, general medical literature does 
not address the veteran's particular disorders or exposures, 
and thus does not constitute medical evidence cognizable to 
support a causal link between in-service experiences or 
exposures, or service connection disorders, and current 
disabilities.  Rather, a medical opinion based on a review of 
the veteran's particular medical evidence is required for 
that purpose.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when unsupported by 
clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative).

Even if medical research or medical treatises are presented 
addressing positive medical correlations, these still cannot 
serve as medical evidence to support the claim.  The positive 
associations among clinical populations noted in medical 
treatises or epidemiological studies are by no means 
equivalent to a medical opinion of a causal clinical link in 
a veteran's particular case.  Medical treatise evidence can 
provide important support when combined with the pertinent 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss generic relationships with 
a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Mattern v. West, 12 Vet. App. 222, 
229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  Here, 
the cited medical research information and medical literature 
proffered as supportive of the veteran's claims are not 
accompanied by an affirmative medical opinion and therefore 
are simply "too general and inconclusive" to make a causal 
link more than speculative in nature, or to outweigh the lack 
of specific medical evidence in this case directly pertinent 
to the veteran.

Regarding the claims for service connection for hypertension 
and diabetes mellitus as secondary to PTSD, the veteran has 
cited to other Board opinions addressing other veterans' 
claims, granting those claims for physical disorders as 
secondary to PTSD, based on certain stress having induced 
physiological changes or harm.  However, Board opinions are 
non-precedential, and the decision as to one appellant can 
have no precedential weight in the decision for a different 
veteran.  38 C.F.R. § 20.1303.  They are also fact-specific.  
Those other claims involved factual circumstances particular 
to those individual veterans, and hence cannot serve as 
support for the veteran's claims here.  As the November 2003 
VA examiner pointed out, circumstances particular to the 
veteran's case include a history of physically active work as 
a firefighter, as well as a history of smoking, alcohol 
abuse, and obesity.  All such factors may be of significance 
in the etiology of the veteran's claimed disorders.  

The Board has also considered the veteran's submitted 
statements as well as his testimony presented before the 
undersigned in January 2007.  However, the veteran's lay 
statements are not cognizable as medical evidence necessary 
to establish the presence of medical disorders or to resolve 
medical questions of causes and effects of diseases or 
disorders; for these purposes medical evidence is necessary.  
See Espiritu, supra.  Hence, the absence of medical diagnoses 
or causal opinions needed to support the veteran's claims 
cannot be remedied by the veteran's statements or arguments.  
38 C.F.R. § 3.303.  


Having carefully considered and weighed all the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a cardiac arrhythmia disorder; hypertension 
including as secondary to service-connected PTSD, based on 
causation or aggravation; diabetes mellitus including as 
secondary to service-connected PTSD and a service-connected 
stomach disorder, based on causation or aggravation; and 
osteoarthritis of the right hip, status post total 
arthroplasty, including as due to in-service cold injury.  
38 C.F.R. § 3.303, 3.310.  Moreover, the preponderance of the 
evidence is to the effect that the veteran's asymptomatic 
cardiac arrhythmia does not constitute a disorder, being 
neither a disease nor an injury or other disability within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The preponderance of the evidence is also against 
hypertension or diabetes mellitus or osteoarthritis being 
found to have developed in service or being otherwise 
causally related to service, and is against any of these 
three disorders being present within the first post-service 
year, because no medical evidence has been presented 
supporting any such factual assertions.  Accordingly, the 
preponderance of the evidence is against the claims for 
service connection for hypertension, diabetes mellitus, and 
osteoarthritis on a direct basis and on a first-year-post-
service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Also, with a negative medical opinion by the November 2003 VA 
examiner outweighing the weaker contrary medical and treatise 
evidence, as discussed above, the preponderance of the 
evidence is against the claims for service connection 
hypertension and diabetes mellitus claimed as secondary to 
service-connected PTSD, based on either causation or 
aggravation, and is against the claim for service connection 
for diabetes mellitus as secondary to a stomach disorder, 
based on either causation or aggravation.  

Further, with the November 2003 VA examiner's finding of no 
medical evidence of cold injury and conclusion that 
osteoarthritis of the right hip, status post total 
arthroplasty, was age-related and not due to cold exposure in 
service, taken together with the absence of a medical opinion 
supporting the theory in this case of 

osteoarthritis of the right hip as a cold injury residual, 
preponderates, in a weighing of the totality of the evidence, 
against the claim for service connection for osteoarthritis 
of the right hip, status post total arthroplasty, as due to 
cold injury in service.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for cardiac arrhythmia is denied.

Service connection for hypertension, including as secondary 
to PTSD, is denied.

Service connection for diabetes mellitus, Type II, including 
as secondary to PTSD and stomach disorders, is denied.  

Service connection for osteoarthritis of the right hip, 
status post total arthroplasty, including as due to cold 
injury, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


